           Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.1 Page 1 of 9
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                                                                 OCT 2 4 2019
                                                                    for the
                                                   Southern District of California                      CLERK US o:STRICT COURT
                                                                                                    SOU THER N DISTRICl OF CALIFO RNIA
                                                                                                    BY                             DEPUTY
              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                           Case No.
      GPS Tracking Device with SIM Card number
            8952020018/H6/611297278F
                                                                                                       19MJ4668
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perj ury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.
located in the             Southern               District of           California              , there is now concealed (identify the
person or describe the property lo be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 rf property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 USC 952 & 960                           Importation of a Controlled Substance



          The application is based on these facts:
        See attached Affidavit of Special Agent Roberto Rospigliosi

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth o.r the attached sheet.

                                                                                     >£:JS     Applicant 's signature

                                                                                     Special Agent Roberto Rospigliosi , HSI
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:         It!   h'1 I I 1
                    -✓



City and state: San Diego, CA                                                  Hon . Karen S. Crawford , U.S. Magistrate Judge
                                                                                               Printed name and title
       Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.2 Page 2 of 9




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Roberto Rospigliosi, Special Agent with the United States Department of
 3   Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
 4   Homeland Security Investigations (HSI), having been duly sworn, hereby state as
 5   follows:
 6                                   INTRODUCTION
 7         1.    This affidavit is made in support of an application for a warrant to
 8   search a GPS Tracking Device with SIM Card number 8952020018/H6/
 9   6112972 78F, as described in Attachment A (the Target Device), and seize evidence
10   of violations of federal law, namely 21 U.S.C. §§ 952 and 960 as more particularly
11   described in Attachment B. This search supports an investigation and prosecution
12   of Miguel PAREDES-Garcia, who is charged with committing one or more of the
13   crimes mentioned above. A factual explanation supporting probable cause follows.
14         2.    The Target Device was found attached to a 2003 Ford Explorer that
15   PAREDES drove into the San Ysidro Port of Entry in San Diego, California on
16   February 20, 2019. The Target Device is currently stored as evidence at the HSI
17   evidence vault at 2297 Niels Bohr Court, San Diego, California 92154.
18         3.     Based on the information below, there is probable cause to believe that
19   a search of the Target Device will produce evidence of the aforementioned crimes,
20   as described in Attachment B.
21         4.     The information contained in this affidavit is based upon my
22   experience and training, and consultation with other federal , state, and local law
23   enforcement agents. The evidence and information contained herein was developed
24   from interviews and my review of documents and evidence related to this case.
                                                                              1




25   Because this affidavit is made for the limited purpose of obtaining a search warrant
26   for the Target Device, it does not contain all of the information known by me or
27
        Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.3 Page 3 of 9




 1   other federal agents regarding this investigation, but only contains those facts
 2   believed to be necessary to establish probable cause.
 3                               EXPERIENCE AND TRAINING
 4          5.     I am a Special Agent with HSI and have been so employed since
 5   November 2010. I have conducted criminal investigations of or relating to narcotics
 6   smuggling and other crimes. I am a graduate of the Federal Law Enforcement
 7   Training Center in Glynco, Georgia. I have received specific training in the area of
 8   narcotics investigations, and I have training and experience in the methods used by
 9   narcotics traffickers to import and distribute drugs. I am presently assigned to a
10   Document and Benefit Fraud Task Force in San Diego, California. I am cross-
11   designated by the United States Drug Enforcement Administration to conduct
12   narcotics investigations and enforce the provisions of the Federal Controlled
13   Substance Act, pursuant to Title 21, United States Code.
14          6.     Through training and experience, I have become familiar with
15   narcotics trafficking techniques and the means used by narcotics traffickers to store
16   and retrieve information pertinent to their criminal activities. Based on my training
17   and experience, as well as my consultations with other law enforcement personnel,
18   I have learned that drug traffickers commonly use electronic devices such as cellular
19   telephones, computers, and GPS devices to store names, telephone numbers,
20   records, drug ledgers, location data, and other information pertaining to drug
21   trafficking activity.
22          7.     Based upon my training and experience as a Special Agent, and
23   consultations with law enforcement officers experienced in narcotics smuggling
24   investigations, and all the facts and opinions set forth in this affidavit, I submit the
25   following:
26
27

                                                2
       Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.4 Page 4 of 9




 1              a. Drug smugglers and traffickers will use GPS devices because they are
                   able to actively monitor the progress of their illegal cargo while the
 2                 conveyance is in transit;
 3
                b. Drug smugglers and traffickers and their coconspirators will use GPS
 4
                   devices because they can easily arrange and/or determine what time
 5                 their illegal cargo will arrive at predetermined locations; and
 6
                c. Drug smugglers and traffickers will use GPS devices to direct drivers
 7                 to synchronize an exact drop off and/or pick up time of their illegal
                   cargo.
 8
           8.      Subscriber Identity Module (SIM) Cards, also known as subscriber
 9
10   identity modules, are smart cards that store data on electronic devices. Depending

11   on the device, such data can include user identity, location, phone numbers, network
12   authorization data, personal security keys, and IP addresses. Much of the evidence
13   generated by a smuggler's use of a GPS tracker would likely be stored on any SIM
14   Card that has been utilized in connection with that device.
15         9.      Based upon my training and experience and consultations with law
16   enforcement officers experienced in drug smuggling and trafficking investigations,
17
     and all the facts and opinions set forth in this affidavit, I have learned that GPS
18
     devices can and often do contain electronic records, including location data and
19
     telephone numbers or identifying information for individuals accessing GPS
20
     devices directly or remotely through phones and/or computers. This information
21
     can be stored within disks, memory cards, deleted data, remnant data, slack space,
22
23   and temporary or permanent files contained on or in the GPS device. Specifically,

24   I have learned based upon my training, education, and experience investigating drug

25   smuggling and trafficking conspiracies that searches of GPS devices sometimes
26   yields evidence:
27
                                               3
            Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.5 Page 5 of 9




 1
 2                    a. Tending to indicate efforts to import methamphetamine, fentanyl , o
 3                       other controlled substances from Mexico into the United States, o
                         possess and/or transport with the intent to distribute methamphetamine
 4                       fentanyl, or other federally controlled substances within the Unite
 5                       States;

 6                    b. Tending to identify coconspirators, criminal associates, or other
 7                       involved in importation of methamphetamine, fentanyl , or othe
                         federally controlled substances from Mexico into the United States, o
 8                       possession and/or transportation with the intent to distribut
 9                       methamphetamine, fentanyl, or other federally controlled substance
                         within the United States;
10
11                    c. Tending to identify travel to or presence at locations involved in th
                         importation of methamphetamine, fentanyl, or other federall
12                       controlled substances from Mexico into the United States, or possessio
13                       and/or transportation with the intent to distribute methamphetamine
                         fentanyl , or other federally controlled substances within the Unite
14                       States, such as stash houses, load houses, or delivery points; and/or
15
                      d. Tending to identify the user of, or persons with control over or acces
16                       to, the GPS device.
17
18              10.      Based on my training and experience, and conversations with other la

19        enforcement officers who investigate drug smuggling and trafficking, I have learne

20        that drug conspiracies often require detailed and intricate planning to successfull

21        evade detection. Consequently, drug conspiracies often involve planning an

22        coordination for several months. This planning sometimes includes the use of GPS'

23        devices.

24                           FACTS SUPPORTING PROBABLE CAUSE
                                                                                                  I



25              10.      On February 20, 2019 at approximately 11:30 a.m., Miguelj

26   11   PAREDES-Garcia applied for entry into the United States at the San Ysidro, CA

27

                                                     4
       Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.6 Page 6 of 9




 1   Port of Entry (POE) as the driver, sole occupant, and registered owner of a 2003
 2   Ford Explorer.
 3         11.    While assigned to primary lanes, Customs and Border Protection
 4   Officer (CBPO) Park received a negative oral Customs Declaration from
 5   PAREDES. CBPO Park received a computer-generated alert for the vehicle and
 6   referred it to vehicle secondary for inspection. In secondary, CBPO Alves screened
 7   the vehicle using the Z-Portal X-Ray and noticed anomalies in the dashboard area
 8   of the vehicle.
 9          12.   Also in secondary inspection, CBPO Ramon utilized his Human and

10   Narcotics Detection Dog (HNDD) to screen the vehicle. CBPO Ramon's HNDD

11   alerted to the dashboard area of the vehicle.

12         13.    CBPO S. Mackey then inspected the vehicle and removed the

13   dashboard, revealing seven (7) packages wrapped in brown plastic and four

14   ( 4) packages wrapped in clear plastic. One package wrapped in brown plastic was

15   probed and field-tested positive for fentanyl. One package wrapped in clear plastic

16   was probed and field-tested positive for methamphetamine. A total of seven

17   (7) packages were removed from the vehicle's dashboard, with a total weight of

18   approximately 7.52 kilograms (16.54 pounds) of fentanyl. A total of four

19   ( 4) packages were removed from the vehicle's dashboard, with a total weight of

20   approximately 1.84 kilograms (4.04 pounds) of methamphetamine. PAREDES was

21   placed under arrest for violation of Title 21, United States Code, Sections 952 and

22   960, Importation of a Controlled Substance.

23         14.    The Target Device was discovered in the 2003 Ford Explorer on

24   February 20, 2019 during an inspection by the United States' vehicle expert witness.

25   A defense investigator was also present.

26
27

                                                5
             Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.7 Page 7 of 9




 1   11          15.   During his post-arrest interview, PAREDES agreed to waive his
 2   11   Miranda rights and speak to SAs Rospigliosi and Vazzana. PAREDES stated he
 3 II had no knowledge of the narcotics being in his vehicle.
 4   11          16.   Based upon my experience and investigation in this case, I believe that
 5   11   PAREDES, as well as other persons as yet unknown, were involved in the
 6   11   importation of narcotics. Based upon my experience and training, and in
 7   11   consultation with other law enforcement officers experienced in narcotics
 8   11   trafficking investigations, and all the facts and opinions set forth in this affidavit, I
 9   11   also believe PAREDES and others used the Target Device to coordinate with co-
l0   11   conspirators regarding the importation and delivery of the controlled substances,
11   11   and to otherwise further the conspiracy both inside and outside the United States.
12   11   There is also probable cause to believe that electronic records, including location
13   11   data and telephone numbers or identifying information for individuals accessing the
14   11   Target Device directly or remotely through phones and/or computers are stored in
15   11   the memory of the Target Device, which may identify other persons involved in
16   11   drug-trafficking activities.
17   11          17.   I have learned that drug conspiracies require detailed and intricate
18   11   planning to successfully evade detection by law enforcement. In my professional
19   11   training and experience, this requires planning and coordination in the days and
20   11   weeks and often months prior to the event. Additionally, co-conspirators are often
21 II unaware of the subject's arrest and will continue to attempt to communicate with
22   11   the subject after the arrest to determine the whereabouts of their valuable cargo.
23   11   Based on my training and experience, individuals such as PAREDES will attempt
24   11   to minimize the amount of time they were involved in their smuggling activities and
25   11   often times are actually involved for weeks and months longer than they claimed to
26   11   be involved. I respectfully request permission to search Target Device for data
27 II beginning on November 20, 2018, up to and including February 20, 2019.

                                                      6
            Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.8 Page 8 of 9




 1                                        METHODOLOGY
 2              18.    It is not possible to determine, merely by knowing a GPS device's
 3   11   make, model and serial number, the nature and types of services to which the device
 4   11   is subscribed and the nature of the data stored on the device. GPS devices today can
 5   11   have functions such as full address books and can be mini-computers. An increasing
 6   11   number of GPS devices now allow users to access them remotely with computers
 7   11   or with a cellular phone and remotely erase all of the data contained on the device.
 8 II For that reason, the device may only be powered in a secure environment. Many
 9   11   GPS devices do not have hard drives or hard drive equivalents and store information
1O 11 in volatile memory within the device or in memory cards inserted into the device.
11   11   Current technology provides some solutions for acquiring some of the data stored
12   11   in some GPS device models using forensic hardware and software. This process is
13   11   time and labor intensive and may take weeks or longer.
14 II           19.    Following the issuance of this warrant, I will collect the Target Device
15   11   and subject it to analysis. All forensic analysis of the data contained within the
16   11   Target Device and its memory card( s) will employ search protocols directed
17        exclusively to the identification and extraction of data within the scope of this
18        warrant.
19              20.    Based on the foregoing, identifying and extracting data subject to
20   11   seizure pursuant to this warrant may require a range of data analysis techniques,
21   11   including manual review, and, consequently, may take weeks or months. The
22   11   personnel conducting the identification and extraction of data will complete the
23   11   analysis within 90 days, absent further application to this court.
24                                          CONCLUSION
25              21.    Based on all of the facts and circumstances described above, there is
26   11   probable cause to conclude that PAREDES used the Target Device to facilitate
27 II violations of Title 21, United States Code, Section(s) 952 and 960.

                                                     7
            Case 3:19-mj-04668-KSC Document 1 Filed 10/24/19 PageID.9 Page 9 of 9




 1                  22.   Because Target Device was seized immediately inside the vehicle
 2   11   during the investigation of PAREDES' s smuggling activities and has been securely
 3   11   stored, there is also probable cause to believe that evidence of the illegal activities
 4   11   committed by PAREDES, as described in Attachment B, continues to exist on the
 5   11   Target Device. As stated above, I believe that the date range for this search is from
 6 II November 20, 2018, through February 20, 2019.
 7                  23.   WHEREFORE, I request that the court issue a warrant authorizing law
 8   11   enforcement agents and/or other federal and state law enforcement officers to search
 9   11   the items described in Attachment A, and the seizure of items listed in Attachment
1O 11 B, using the methodology described above.
11   11             I swear the foregoing is true and correct to the best of my knowledge and
12   11   belief.
13
14
15
                                                               2nw~
                                                         Special Agent Roberto Rospigliosi
                                                         HSI Special Agent
16                                                           ~         '

          Subscribed and sworn to before me this      "J-~    day of October, 2019.
17
18
19
20
          United States Magistrate Judge
21
22
23
24
25
26
27

                                                     8
